Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (CN 209088229U), hereinafter Tan, in view of Meurer (US 7,922,529 B1).
Regarding claim 1, Tan (Figure 1) teaches a cable assembly configured to be operably coupled to a semi-planar waveguide, the cable assembly comprising a first connector 2, a second connector 3; and a coaxial cable 1 extending between and operably coupled to the first connector and the second connector.
Tan does not explicitly teach that the first connector comprising the configuration having an outer contact; an inner contact disposed at least partially within the outer contact and sharing a center longitudinal axis within the outer contact; a first spring element disposed between the outer contact and the inner contact and biasing the inner contact relative to the outer contact in an axial direction; a retaining element for fastening the cable assembly to a body, and a second spring element disposed between at least a portion of the outer contact and at least a portion of the retaining element and biasing the outer contact relative to the retaining element in the axial direction.
Meurer (Figures 2, 4 and 5) teaches a coaxial connector 100 comprising an outer contact 16/116; an inner contact 12 disposed at least partially within the outer contact and sharing a center longitudinal axis within the outer contact; a first spring element 26 disposed between the outer contact and the inner contact and biasing the inner contact relative to the outer contact in an axial direction; a retaining element 160 for fastening the cable assembly to a body, and a second spring element 162 disposed between at least a portion of the outer contact 16 and at least a portion of the retaining element and biasing the outer contact relative to the retaining element in the axial direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first connector of Tan’s coaxial cable assembly with the configuration having an outer contact; an inner contact disposed at least partially within the outer contact and sharing a center longitudinal axis within the outer contact; a first spring element disposed between the outer contact and the inner contact and biasing the inner contact relative to the outer contact in an axial direction; a retaining element for fastening the cable assembly to a body, and a second spring element disposed between at least a portion of the outer contact and at least a portion of the retaining element and biasing the outer contact relative to the retaining element in the axial direction, as taught by Meurer, doing so would provide improved contact between the inner contact and outer contact as well as between the outer contact and the body during aerial operation for optimum performance.
Regarding claim 2, as applied to claim 1, Figure 4 of Meurer teaches that the first spring element 26 comprises a compression spring.
Regarding claim 3, Tan/Meurer teaches the claimed invention, as applied to claim 1, except explicitly mention that the second spring element comprises at least one spring washer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second spring element of Tan/Meurer with at least one spring washer to provide an axial load that counters vibration to maintain assembly tension.
Regarding claim 4, Tan/Meurer teaches the claimed invention, as applied to claim 1, except explicitly mention at least one shim disposed between adjacent spring washers of the second spring element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the second spring element of Tan/Meurer with at least one shim disposed adjacent the spring washers to provide an axial load that counters vibration to maintain assembly tension.

Regarding claim 5, as applied to claim 1, Meurer (Figure 4) further teaches an upper insulator portion 14 disposed circumferentially around the inner contact and between the inner contact 12 and the outer contact 16 of the first connector.
Regarding claim 6, Tan/Meurer teaches the claimed invention, as applied to claim 1, except explicitly mention that the coaxial cable comprises an outer conductor; an inner conductor; and an insulator sleeve disposed between the outer conductor and the inner conductor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the coaxial cable of Meurer to comprise an outer conductor; an inner conductor; and an insulator sleeve disposed between the outer conductor and the inner conductor to provide good electrical connection with the first connector.
Regarding claim 7, as applied to claim 6, Meurer (Figure 4) further teaches a lower insulator portion 28 disposed around the inner conductor of the coaxial cable and between the inner conductor of the coaxial cable and the outer contact of the first connector.
Regarding claim 8, as applied to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the Tan/Meurer cable assembly with the outer contact of the first connector being operably coupled to the outer conductor of the coaxial cable, and wherein the inner contact of the first connector being operably coupled to the inner conductor of the coaxial cable for good electrical connection.
Regarding claim 9, as applied to claim 1, Meurer (Figure 4) teaches that the outer contact 16 comprises a cylindrical shape and defines an inner chamber 28.
Regarding claim 10, as applied to claim 9, Meurer (Figure 4) teaches that the inner contact 12 is at least partially disposed within the inner chamber of the outer contact 16.
Regarding claim 11, as applied to claim 10, Meurer (Figure 4) teaches that the inner contact 12 comprises a cylindrical shape and is translatable axially within the inner chamber of the outer contact 16.
Regarding claims 16-18, the cable assembly of Tan/Meurer (claims 1, 6 and 8) would enable the method of making a cable assembly comprising the steps as claimed.
Regarding claim 19, Meurer (Figures 2, 4 and 5) teaches a cable assembly configured to be operably coupled to a waveguide, the cable assembly comprising a first connector 10;  a first connector comprising a first contact 16; a second contact 12; a first spring element 26 disposed between the first contact and the second contact and configured to bias the second contact relative to the first contact in a first direction; a retaining element 160 for fastening the cable assembly to a body; and a second spring element 162 disposed between the first contact and the retaining element and biasing the first contact relative to the retaining element in the first direction; and a coaxial cable 50 comprising a first conductor and a second conductor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first conductor of the coaxial cable to be operably coupled to the first contact, and the second conductor of the coaxial  cable to be operably coupled to the second contact for good electrical connection.
Regarding claim 20, as applied to claim 19, Meurer (Figure 4) further teaches one or more insulator portions 14 disposed between the first and second contacts 16 and 12 of the first connector.
Allowable Subject Matter
3.	Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, Tan/Meurer fails to further teach that the outer contact of the first connector comprises a partial annular protrusion extending radially outward from a body of the outer contact.
Claims 13 and 14 are allowed for at least the reason for depending on claim 12.
Regarding claim 15, Tan/Meurer fails to further teach that the outer contact comprises a recess extending axially into the outer contact from a surface of the outer contact configured to contact a body and align with at least a portion of the semi-planar waveguide.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Du et al (CN 109428242B) discloses an RF coaxial connector.
Monser (US 4,779,064) discloses an RF coaxial cable. 
Wlos (US 2003/0082942) discloses a coaxial connector with spring loaded coupling mechanism.
Youtsey (US 2013/0330967) discloses a coaxial connector with alignment and compression features.
Wang et al (US 2015/0132989) discloses a coaxial cable connector.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845